OPINION OF THE COURT
NYGAARD, Circuit Judge.
Felix Torres sued John McLaughlin, a Philadelphia police officer assigned to the Pennsylvania Office of Attorney General Bureau of Narcotics Investigations Task Force, and John Sunderhauf, McLaughlin’s supervisor, under 42 U.S.C. § 1983 alleging that the officers maliciously prosecuted Torres and thereby violated his constitutional rights. McLaughlin and Sunderhauf appeal the District Court’s denial of their motion for summary judgment in which they claimed that their actions are protected by the qualified immunity doctrine. We have jurisdiction in this appeal because “an order rejecting the defense of qualified immunity at either the dismissal stage or the summary judgment stage is a ‘final’ judgment subject to immediate appeal.” Behrens v. Pelletier, 516 U.S. 299, 307, 116 S.Ct. 834, 839, 133 L.Ed.2d 773 (1996). Our review is plenary, and we draw all reasonable inferences in favor of the non-movant, Torres. See Sharrar v. Felsing, 128 F.3d 810, 817 (3d Cir.1997); J.F. Feeser, Inc. v. Serv-A-Portion, Inc., 909 F.2d 1524, 1530, 1531 (3d Cir.1990). We will reverse.
I.
Officer McLaughlin arrested Torres while Torres was on his way to buy heroin.1 The following day, the Philadelphia District Attorney’s Office issued a criminal complaint against Torres, charging him with the unlawful possession of eighty-seven vials of cocaine with the intent to deliver.2 That same day, *171Torres appeared at a preliminary hearing and was informed of the charges. He signed his own bond and was released from custody, and remained free until convicted.
At the preliminary hearing, pre-trial hearing and trial, McLaughlin was the government’s sole witness against Torres. Torres testified on his own behalf at the trial and denied the charges, and his attorney argued to the jury that McLaughlin’s testimony should not be believed. The jury returned a guilty verdict and the court immediately revoked Torres’s bail. He was sentenced to three to six years in prison and assessed a $10,000 fine.
Approximately seven and one-half months later his attorneys moved for a new trial. The Commonwealth of Pennsylvania did not oppose the motion and informed the court that if it granted the motion, the Commonwealth would move for a nolle prosequi. According to Torres, the Commonwealth sought a nolle prosequi because it believed that McLaughlin might have lied in a search warrant application in another, unrelated case.3 The court granted both Torres’s motion for a new trial and the Commonwealth’s motion for a nolle prosequi and Torres was released.
Torres alleged malicious prosecution and sued McLaughlin, Sunderhauf, the Bureau of Narcotics Investigations and the City of Philadelphia pursuant to 42 U.S.C. § 1983 and state law. Torres claimed that the malicious prosecution violated his First, Fourth, Fifth and Fourteenth Amendment rights and various state law rights. The District Court dismissed all claims against the Bureau and all state law claims against all parties. Specifically, the court held that: (1) all claims arising from the arrest were barred by the statute of limitations, and (2) all claims arising from McLaughlin’s pre-trial and trial testimony were barred by the absolute immunity defense accorded trial testimony. The court then reviewed Torres’s “inartfully drawn complaint” and concluded that only a claim rooted in the Fourth Amendment survived the motion to dismiss. The court then noted that Torres failed to demonstrate that the criminal proceeding terminated in his favor, a necessary element of a section 1983 malicious prosecution claim. Accordingly, the court dismissed the complaint without prejudice and gave him leave to amend the complaint within fifteen days.
Torres amended his complaint and reasserted all claims against all defendants alleging violations of rights guaranteed by the First, Fourth, Fifth and Fourteenth Amendments and seeking damages pursuant to section 1983. Torres stated that the defendants violated his “rights to be secure in his person and property, to be free from excessive force, and from malicious prosecution and due process.” (App. at 57a). Torres also asserted state law claims for assault, battery and official oppression against McLaughlin.
McLaughlin and Sunderhauf answered Torres’s amended complaint, and moved for summary judgment claiming, inter alia, that their actions fall within the qualified immunity doctrine. The District Court rejected the officers’ qualified immunity defense and denied the motion for summary judgment. McLaughlin and Sunderhauf now appeal the District Court’s denial of qualified immunity and denial of summary judgment.
II.
McLaughlin and Sunderhauf contend that the District Court erred by rejecting the qualified immunity claim. Their argument is two-fold. First, McLaughlin and Sunderhauf argue that in the decision to prosecute Torres, McLaughlin violated no constitutional right. In the alternative, they submit that even if he violated Torres’s constitutional rights, these rights were not clearly established at the time of McLaughlin’s actions. In sum, they claim that the doctrine of qualified immunity appertains, and Torres’s claim should be dismissed.
*172A.
When resolving issues of qualified immunity, we must first determine “whether the plaintiff has alleged a deprivation of a constitutional right,” County of Sacramento v. Lewis, 523 U.S. 833, 118 S.Ct. 1708, 1714 n. 5, 140 L.Ed.2d 1043 (1998) (citing Siegert v. Gilley, 500 U.S. 226, 232, 111 S.Ct. 1789, 1793, 114 L.Ed.2d 277 (1991)), which we generally cannot “assume[ ], without deciding.” See Siegert v. Gilley, 500 U.S. 226, 232, 111 S.Ct. 1789, 1793, 114 L.Ed.2d 277 (1991). It is only after satisfying that inquiry that we should then “ask whether the right allegedly implicated was clearly established at the time of events in question.” Id.
Torres’s original and amended complaints alleged violations of the First, Fourth, Fifth and Fourteenth Amendments. The District Court dismissed all constitutional claims except those grounded in the Fourth Amendment. Torres now insists that his sole claim is under thé Fourth Amendment. This claim can be characterized as a claim based on McLaughlin’s role in initiating the prosecution by conveying false information to the prosecutor. The harm resulting from this action is Torres’s incarceration after the jury found him guilty.
The District Court construed Albright v. Oliver, 510 U.S. 266, 267-70, 114 S.Ct. 807, 815-16, 127 L.Ed.2d 114 (1994), to allow only malicious prosecution claims based on violations of the Fourth Amendment. Several other courts have interpreted Albright in the same manner. See, e.g., Uboh v. Reno, 141 F.3d 1000 (11th Cir.1998); Murphy v. Lynn, 118 F.3d 938 (2d Cir.1997), cert. denied, — U.S.-, 118 S.Ct. 1051, 140 L.Ed.2d 114 (1998); Taylor v. Waters, 81 F.3d 429, 436 & n. 5 (4th Cir.1996). We are not convinced by the reasoning of these courts. We instead believe that Albright stands for the broader proposition that a section 1983 claim may be based on a constitutional provision other than the Fourth Amendment. However, we note that Albright commands that claims governed by explicit constitutional text may not be grounded in substantive due process.
Moreover, to the extent that other courts of appeal seem to hold that Albright requires a Fourth Amendment violation as a basis for a section 1983 malicious prosecution claim, we note that those cases are factually distinct from Torres’s. Albright and the subsequent courts of appeal cases that rely on the Fourth Amendment involved pre-trial deprivations of liberty. Torres’s claim, however, arises from post-conviction incarceration.
Albright brought a malicious prosecution claim under section 1983 contending that an officer deprived Albright’s Fourteenth Amendment substantive due process rights to be “free from criminal prosecution except upon probable' cause.” See Albright, 510 U.S. at 269, 114 S.Ct. at 810-11. Writing for a four justice plurality, Chief Justice Rehnquist commented that Albright’s articulated claim was “a very limited one” that did not raise procedural due process or Fourth Amendment claims. See Albright, 510 U.S. at 271, 114 S.Ct. at 812. The Court plurality then noted that “ ‘as a general matter, the Court has always been reluctant to expand the concept of substantive due process’ ” preferring, instead, to limit substantive due process protections to “matters relating to marriage, family, procreation, and the right to bodily integrity.” Id. at 271-72, 114 S.Ct. 807 (quoting Collins v. Harker Heights, 503 U.S. 115, 125, 112 S.Ct. 1061, 1068, 117 L.Ed.2d 261 (1992)). The plurality concluded that a malicious prosecution claim is “markedly different” from the Court’s genre of substantive due process cases and announced that “[w]here a particular amendment ‘provides an explicit textual source of constitutional protection’ against a particular sort of government behavior, ‘that Amendment, not the more generalized notion of substantive due process, must be the guide for analyzing these claims.’ ” Id. at 272, 273, 114 S.Ct. 807 (quoting Graham v. Connor, 490 U.S. 386, 395, 109 S.Ct. 1865, 1871, 104 L.Ed.2d 443 (1989)). In fact, the plurality determined only that “substantive due process, with its ‘scarce and open-ended’ ‘guideposts’ ” could afford Albright no relief. Id. at 275, 114 S.Ct. 807 (quoting Collins, 503 U.S. at 125, 112 S.Ct. 1061).
Later, in Heck v. Humphrey, the Court addressed whether an inmate may recover damages under section 1983 when a state *173police officer and county prosecutors “engaged in an ‘unlawful, unreasonable, and arbitrary investigation’ leading to petitioner’s arrest; ‘knowingly destroyed’ evidence “which was exculpatory in nature and could have proved [petitioner’s] innocence’; and caused ‘an illegal and unlawful voice identification procedure’ to be used at petitioner’s trial.” 512 U.S. 477, 479, 114 S.Ct. 2364, 2371, 129 L.Ed.2d 383 (1994). The Court decided that “[t]he common law cause of action for malicious prosecution provide[d] the closest analogy” to the claims brought by the petitioner and noted that “a successful malicious prosecution plaintiff may recover, in addition to general damages, ‘compensation for any arrest or imprisonment, including damages for discomfort or injury to his health, or loss of time and deprivation of the society.’ ” Id. at 484, 114 S.Ct. 2364 (quoting W. Page Keeton et al., Prosser and Keeton on the Law of Torts 887-88 (5th ed.1984)).
The Court rejected the inmate’s claims and held that “a section 1983 plaintiff must prove that a conviction or sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such determination, or called into question by a federal court’s issuance of a writ of habeas corpus.” Id. at 486-87, 114 S.Ct. 2364. The Court reasoned that to permit the petitioner’s claim would result in permitting “a collateral attack on the conviction through the vehicle of a civil suit.” Id. at 484, 114 S.Ct. 2364. The fact that the Court addressed a claim for malicious prosecution based on pre-trial acts does not alter our decision. We read Heck to mean that if a section 1983 plaintiff seeks to recover damages for an unconstitutional conviction, imprisonment, or other harm caused by actions whose unlawfulness would render the conviction or sentence unlawful, the plaintiff must prove that the conviction or sentence has been reversed, expunged, or declared invalid. Accordingly, we do not read Heck as determining the validity of certain section 1983 malicious prosecution claims.
County of Sacramento v. Lewis, 523 U.S. 833, 118 S.Ct. 1708, 1715, 140 L.Ed.2d 1043 (1998), supports our reading of Albright. In Lewis, the Court addressed whether the Fourth Amendment or substantive due process principles governed police liability during a high speed chase. The Court observed that:
“Graham simply requires that if a constitutional claim is covered by a specific constitutional provision, such as the Fourth or Eighth Amendment, the claim must be analyzed under the standard appropriate to that specific provision, not under the rubric of substantive due process.” Substantive due process analysis is therefore inappropriate in this case only if respondents’ claim is “covered by” the Fourth Amendment. It is not.
Id. (quoting United States v. Lanier, 520 U.S. 259, 117 S.Ct. 1219, 1228 n. 7, 137 L.Ed.2d 432 (1997)). Therefore, contrary to the interpretation given by other courts of appeal, we do not read Albright to hold that a malicious prosecution claim can only be based in a Fourth Amendment violation. Accordingly, a section 1983 malicious prosecution claim may also include police conduct that violates the Fourth Amendment, the procedural due process clause or other explicit text of the Constitution.
B.
The Fourth Amendment guarantees:
The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.
U.S. Const, amend. IV.
Torres does not contend that an unconstitutional search occurred. Any claims relating to Torres’s warrantless arrest are barred by the statute of limitations. Torres’s Fourth Amendment claim concerns “his unconstitutional confinement” beginning with his conviction on September 29, 1995. Hence, the only remaining issue is whether Torres’s post-conviction incarceration was a *174Fourth Amendment seizure. The District Court concluded that it was. We disagree.
Although the Supreme Court has repeatedly defined when a Fourth Amendment seizure occurs or begins, it has not determined when that seizure ends and Fourth Amendment protections no longer apply. We also have left open that question. It is beyond dispute that the Fourth Amendment has been construed to include events both before and after a formal arrest. See, e.g., Terry v. Ohio, 392 U.S. 1, 19, 88 S.Ct. 1868, 1879, 20 L.Ed.2d 889 (1968) (Fourth Amendment applies to police conduct that stops short of “a ‘technical arrest’ or ‘full-blown search’ ”); Gerstein, 420 U.S. at 114, 95 S.Ct. at 863 (“[T]he Fourth Amendment requires a judicial determination of probable cause as a prerequisite to extended restraint following arrest.”); Bell v. Wolfish, 441 U.S. 520, 556-60, 99 S.Ct. 1861, 1883-85, 60 L.Ed.2d 447 (1979) (assuming arguendo that Fourth Amendment applies to pre-trial detainees’ room and body cavity searches). This case, however, concerns the other end of the Fourth Amendment continuum — post-conviction incarceration. Although Fourth Amendment seizure principles may in some circumstances have implications in the period between arrest and trial, we conclude that Torres’s posttrial incarceration does not qualify as a Fourth Amendment seizure.
Neither we nor the Supreme Court has indicated that the Fourth Amendment should be expanded to include postconviction incarceration. Indeed, the Framers of the Constitution drafted the Fourth Amendment to quell pretrial deprivations of liberty. See Albright, 510 U.S. at 274, 114 S.Ct. at 813. The plurality in Albright did observe that the Court has “in the past noted the Fourth Amendment’s relevance to the deprivations of liberty that go hand in hand with criminal prosecutions.” Id. (citing Gerstein, 420 U.S. at 114, 95 S.Ct. at 862). The plurality continued, however, “that the accused is not ‘entitled to judicial oversight or review of the decision to prosecute.’ ” Id. (quoting Gerstein, 420 U.S. at 118-19, 95 S.Ct. at 865) (citations omitted). In a concurrence, Justice Ginsburg related that the “view of the definition and duration of a seizure” should “comport[] with common sense and common understanding.” Id. at 278, 114 S.Ct. 807 (Ginsburg, J., concurring). We note that at least four courts of appeal have refused to apply the Fourth Amendment beyond initial arrests. See, e.g., Riley v. Dorton, 115 F.3d 1159, 1163 (4th Cir.1997); Cottrell v. Caldwell, 85 F.3d 1480, 1490 (11th Cir.1996); Brothers v. Klevenhagen, 28 F.3d 452, 456 (5th Cir.1994); Wilkins v. May, 872 F.2d 190, 192 (7th Cir.1989). Courts that have extended Fourth Amendment protections to include the period a suspect remains with arresting officers have not indicated that post-conviction incarceration should be treated as a seizure under the Fourth Amendment. See Gonzalez v. Entress, 133 F.3d 551, 554 (7th Cir.1998) (“[I]t seriously misunderstands the fourth amendment to treat a conviction based on improperly obtained evidence as an independent violation of the fourth amendment. The conviction is not an unreasonable search and seizure.”); Pierce v. Multnomah County, Oregon, 76 F.3d 1032, 1042 (9th Cir.1996) (“Fourth Amendment sets the applicable constitutional limitations on the treatment of an arrestee detained without a warrant up until the time such arrestee is released or found to be legally in custody....”).
We conclude that the limits of Fourth Amendment protection relate to the boundary between arrest and pretrial detention. At most, there may be some circumstances during pre-trial detention that implicate Fourth Amendment rights; however, we refer to the Fourth Amendment as applying to those actions which occur between arrest and pre-trial detention. See United States v. Johnstone, 107 F.3d 200, 206-07 (3d Cir.1997) (commenting that “[wjhere the seizure ends and pre-trial detention begins is a difficult question”). Therefore, consistent with our language in Johnstone, we conclude that post-conviction incarceration cannot be a seizure within the meaning of the Fourth Amendment, and Torres’s incarceration did not violate his Fourth Amendment rights. The central inquiry before us is the District Court’s rejection of the officers’ motion for summary judgment based on qualified immunity. Because we have determined that Torres has not alleged a violation of the Fourth *175Amendment, the only constitutional provision pressed by Torres in this appeal, we need not reach the question of whether the officers have a qualified immunity.
III.
In sum, Torres’s post-conviction incarceration is not a seizure within the Fourth Amendment. Therefore, we will reverse the order of the District Court and remand the cause for the District Court to enter summary judgment in favor of Officers McLaughlin and Sunderhauf as to Torres’s section 1983 malicious prosecution claim based in the Fourth Amendment.

. McLaughlin claims he observed Torres selling cocaine. For purposes of this appeal, the officers concede to Torres's version of the facts.


. The District Court found sufficient evidence to permit the inference that McLaughlin made false statements to the prosecutor who relied on these statements and initiated the prosecution. See Torres v. McLaughlin, 966 F.Supp. 1353, 1365— 66 (E.D.Pa.1997).


. The District Attorney has also moved to nolle pros 53 other cases in which McLaughlin was an essential witness.